DETAILED ACTION
	1.	This action is in response to the application filed on 10/5/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 4.	Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20130285630).
Regarding claim 1: Wang discloses a voltage regulator (i.e. figures 1-3), comprising: 
an amplifier (i.e. 130), having two input terminals (i.e. +/-) to respectively receive a reference voltage (i.e. Vramp) and a feedback voltage (i.e. from 120), wherein the amplifier comprises: 
a first current source (i.e. IP) coupled between an operating power source (i.e. VS) and an output terminal (i.e. terminal of VG) of the amplifier (i.e. 130) to provide a first current (i.e. IP) to the output terminal (i.e. terminal of VG); and 
a second current source (i.e. IN) coupled between the output terminal (i.e. terminal of VG) and a reference ground terminal (i.e. ground) to draw a second current from the output terminal (i.e. terminal of VG); 
a voltage setting circuit (i.e. 140), coupled to the output terminal (i.e. terminal of VG), wherein the voltage setting circuit (i.e. 140) sets a driving voltage (i.e. voltage VG) on the output terminal (i.e. terminal of VG) according to the first current (i.e. IP) in a voltage bypass mode (i.e. transient state); and 
a power transistor (i.e. 110), wherein the power transistor (i.e. 110) receives the driving voltage (i.e. voltage of VG) and generates an output voltage (i.e. Vo) according to the driving voltage (i.e. voltage VG) based on the operating power source (i.e. VS) (i.e. ¶ 17-24).
 	Regarding claim 2: (i.e. figures 1-3) wherein the output voltage (i.e. Vo) is substantially equal to the operating power source (i.e. any decreased voltage output is considered as substantially equal to the power source during the transient state) in the voltage bypass mode (i.e. ¶ 17-24). 
Regarding claim 3: (i.e. figures 1-3) wherein the voltage setting circuit stops receiving the first current (i.e. when switch 249 is open) in a normal mode (i.e. during steady state) (i.e. ¶ 17-27).
 	Regarding claim 4: (i.e. figures 1-3) wherein the voltage setting circuit comprises: 
 	a voltage pull-low component (i.e. 145) coupled (i.e. electrically coupled) to the output terminal (i.e. terminal of VG); and 
 	a switch (i.e. 249) coupled between the output terminal (i.e. terminal of VG) and the reference ground terminal (i.e. ground) with the voltage pull-low component (i.e. 145), wherein the switch is conductive in the voltage bypass mode and the switch is disconnected in a normal mode (i.e. switch 249 on/off) (i.e. ¶ 17-24).
 	Regarding claim 5: wherein the voltage pull-low component (i.e. see transistor in figure 3 shows the component of circuit 140) is a diode, a resistor or a transistor.
	Regarding claim 7: (i.e. figures 1-3) further comprising: a feedback circuit (i.e. 120) coupled to a coupling path between the power transistor (i.e. 110) and the reference ground terminal (i.e. ground), wherein the feedback circuit (i.e. 120) generates the feedback voltage according to division (i.e. from 120) of the output voltage.
	Regarding claim 9: (i.e. figures 1-3) wherein the power transistor works (i.e. operation of transistor 110) in a linear region in the voltage bypass mode (i.e. transient state) (i.e. ¶ 17-24).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US 20130285630) in views of Yang et al. (US 8710813).
Regarding claim 10: Wang disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a reference voltage generator, wherein the reference voltage generator comprises: a third current source to provide a third current; and a capacitance coupled between the third current source and the reference ground terminal to generate the reference voltage according to the third current.
 	Yang et al. disclose a voltage regulator comprising (i.e. figure 1) a reference voltage generator (i.e. 25, 39), wherein the reference voltage generator comprises: a third current source (i.e. 25) to provide a third current; and a capacitance (i.e. 39) coupled between the third current source (i.e. IS1) and the reference ground terminal (i.e. ground) to generate the reference voltage (i.e. VR1) according to the third current.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wang’s invention with regulator as disclose by Yang et al. to provide a simple and low cost circuit for the low drop-out (LDO) regulator with a constant current and a maximum voltage limit.

Allowable Subject Matter
7.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838